          Case 2:19-cv-02398-PD Document 18 Filed 05/05/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAMONT CAESAR,                                   :
              Petitioner,                        :
                                                 :
           v.                                    :       Civ. No. 19-2398
                                                 :
D.F. OBERLANDER, et al.,                         :
               Respondents.                      :

                                           ORDER

       Lamont Caesar has filed pro se objections to Magistrate Judge Heffley’s Report,

recommending denial of his habeas Petition. (Doc. Nos. 11, 16); 28 U.S.C. § 2254. I will overrule

his objections, adopt Judge Heffley’s Report, and deny his Petition.

I.     LEGAL STANDARDS

       I must review de novo those portions of the Report to which timely, specific objections

have been filed. 28 U.S.C. § 636(b)(1)(C). I may “accept, reject, or modify, in whole or in part”

Judge Heffley’s findings or recommendations. Id.; Brophy v. Halter, 153 F. Supp. 2d 667, 669

(E.D. Pa. 2001). As to those portions to which no objections have been made, I must “satisfy

[myself] that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b) advisory committee’s note to the 1983 amendment; see

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining the district court’s

responsibility “to afford some level of review” when no objections have been made).

       I may grant habeas relief only if the state court’s adjudication “resulted in a decision that

was contrary to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States,” or “resulted in a decision that was based

on an unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d). The state court’s decision must be “objectively unreasonable”;
          Case 2:19-cv-02398-PD Document 18 Filed 05/05/20 Page 2 of 5




I may not grant relief “merely because [I] conclude that the state court applied federal law

erroneously or incorrectly.” Jacobs v. Horn, 395 F.3d 92, 100 (3d Cir. 2005); see also Cavazos v.

Smith, 132 S. Ct. 2, 4 (2011) (“[A] federal court may not overturn a state court decision . . . simply

because the federal court disagrees with the state court.”).

       I must conduct an evidentiary hearing “unless the [§ 2254] motion and files and records of

the case show conclusively that [the petitioner] is not entitled to relief.” United States v. Lilly,

536 F.3d 190, 196 (3d Cir. 2008).

II.    BACKGROUND

       After Caesar committed three gunpoint robberies, shooting and seriously injuring four

people, he pled guilty in Philadelphia Common Pleas Court to: two counts of attempted murder,

four counts of aggravated assault, seven counts of robbery, three counts of conspiracy, and six

violations of Pennsylvania’s Uniform Firearms Act. See Dkt. Nos. CP-51-CR-0300183-2005, CP-

51-CR-0300191-2005 & CP-51-CR-0900721-2005 (Com. Pl. Ct. Phila. Cty.); (Rep. &

Recommendation 1 & n.1, Doc. No 11.) On March 29, 2006, Judge Mazzola imposed an aggregate

sentence of 20 to 48 years’ imprisonment. (R&R 1.) After initially waiving his direct appeal

rights, Caesar had his rights reinstated and unsuccessfully argued to the Superior Court that his

sentence was illegally harsh and excessive. Commonwealth v. Caesar, No. 1813 EDA 2009, 2014

WL 10917009, at *1 (Pa. Super. Ct. June 23, 2014).

       Caesar filed a timely pro se petition under the Post-Conviction Relief Act. He argued that

his sentence was unconstitutional because the court imposed a mandatory five-year sentence (on

one of Caesar’s firearms violations) without a jury first finding necessary elements. (Pet. 7–9,

Doc. No. 1.); see Alleyne v. United States, 570 U.S. 99 (2013). Judge Mazzola rejected Caesar’s

PCRA claims, finding as a fact that the sentencing court had not imposed any mandatory minimum




                                                      2
           Case 2:19-cv-02398-PD Document 18 Filed 05/05/20 Page 3 of 5




sentence. (Com. Pl. Ct. Nov. 30, 2017 Op. at 9–10, Ex. B to Commonwealth’s Response, Doc.

No. 11 (“[T]he fact is that [Caesar] was not sentenced under any mandatory sentencing statute nor

a weapon enhancement provision, although the Commonwealth had requested that they be used .

. . .”).) The Superior Court affirmed. Commonwealth v. Caesar, 2575 EDA 2017, 2019 WL

311098, at *4 (Pa. Super. Ct. Jan. 24, 2019).

       Caesar then filed the instant Petition. (Doc. No. 1.) Judge Heffley reasoned that his Alleyne

claim is meritless because he has “provide[d] no evidence or argument contradicting or

undermining the state courts’ conclusions” that he was not subject to any mandatory sentence.

(R&R 7–8.) She continued that because his ineffective assistance argument is derivative of his

Alleyne claim, it, too, lacks merit.

III.   OBJECTIONS

       Caesar does not question Judge Heffley’s rejection of his Alleyne and ineffective assistance

claims. Rather, his repeated objection is that his sentence was “unauthorized” because the

sentencing court did not identify the statutes under which Caesar was sentenced. (Objections to

R&R ¶¶ 2, 3, 5, 6.) He also notes that his requests for written sentencing orders have been ignored.

(Id. ¶ 4.) I will overrule Caesar’s objections.

       Caesar never raised his present arguments in the state court. See 28 U.S.C. § 2254(c);

Lambert v. Blackwell, 134 F.3d 506, 513 (3d Cir. 1998). These arguments may have been

procedurally defaulted because Caesar failed to raise them, despite the opportunity to do so on

direct appeal and before the PCRA court. See Dretke v. Haley, 541 U.S. 386, 392–93 (2004);

(Commonwealth Opp’n 9 n. **.) Indeed, the record shows that at sentencing, Caesar “did not

dispute that the sentences imposed were legislatively permitted.” (PCRA Op. 14, Ex. B to

Commonwealth’s Opp’n (internal quotation marks omitted).) In any event, because Caesar never




                                                     3
          Case 2:19-cv-02398-PD Document 18 Filed 05/05/20 Page 4 of 5




argued in state court that his sentence was “unauthorized” for the reasons provided in his

objections, it is an unavailable basis for habeas relief. Lambert, 134 F.3d at 513.

       More significantly, Caesar’s objections are meritless. Assuming Caesar’s objections relate

to his Alleyne claim and are properly before me, his arguments are unsupported. Caesar pled guilty

to some 18 counts and faced a maximum sentence of 150 years. (PCRA Op. 15.) He was sentenced

based on his unconditional guilty plea to these charges, refuting his assertion—which he supports

with no evidence— that his sentence was not statutorily authorized. Finally, the Commonwealth

notes it has provided Caesar with “copies of the written change-of-plea colloquy form he signed

and of the court commitment documents informing the Department of Corrections of what

sentences, if any, the Common Pleas Court imposed for each offense to which Caesar pleaded

guilty.” (Commonwealth’s Opp’n 9 n.**.)

       Judge Heffley’s analysis is undoubtedly correct. Caesar’s Alleyne claim fails because the

record shows that the sentencing court did not sentence him under any mandatory sentencing

statute. Caesar has provided nothing to contradict this. Alleyne is thus inapposite. Even if Caesar

were sentenced under the mandatory provision of the Firearms Act—which he certainly was not—

it is nonetheless unclear whether Alleyne would apply because Caesar “knowingly admit[ted] the

facts necessary for a sentence enhancement in the context of his plea, simultaneously waiving his

Sixth Amendment right to a jury trial.” United States v. Crossan, 2014 WL 695057 , at *3 (E.D.

Pa. Feb. 24, 2014).      Accordingly, the state court’s decision was far from “objectively

unreasonable.” Jacobs, 395 F.3d at 100 (3d Cir. 2005).

IV.    CONCLUSION

       AND NOW, this 5th day of May, 2020, upon consideration of the pleadings and record

herein, and after careful review of Judge Heffley’s Report and Recommendation (Doc. No. 1) and




                                                     4
            Case 2:19-cv-02398-PD Document 18 Filed 05/05/20 Page 5 of 5




all related filings, it is hereby ORDERED that:

       1.      Petitioner’s Objections to the Report and Recommendation (Doc. No. 14) are

OVERRULED;

       2.      Judge Heffley’s Report and Recommendation (Doc. No. 11) is APPROVED and

ADOPTED;

       3.      I will DENY Caesar habeas relief without a hearing because the record

conclusively demonstrates that he is not entitled to such relief. See United States v. Lilly, 536

F.3d 190, 196 (3d Cir. 2008);

       4.      I will not issue a certificate of appealability because reasonable jurists would not

debate the correctness of my ruling. See Slack v. McDaniel, 529 U.S. 473, 484 (2000);

       5.      Respondent shall mail a copy of this Order to Caesar; and

       6.      The Clerk of Court shall CLOSE this case.


                                                            AND IT IS SO ORDERED.

                                                            /s/ Paul S. Diamond
                                                            _________________________
                                                            Paul S. Diamond, J.




                                                    5
